Exhibit 10.26

6-1162-NIW-2015

United Air Lines, Inc.

P. O. Box 66100

Chicago, IL 60601

 

Subject:    [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Technical Matters Reference:
   Purchase Agreement No. 3427 (Purchase Agreement) between The Boeing Company
(Boeing) and United Air Lines, Inc. (Customer) relating to Model 787-8 aircraft
(Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. Unless otherwise defined, all terms used but not defined in this
Letter Agreement have the same meaning as in the Purchase Agreement. The terms
of this Letter Agreement will prevail in the event of any conflict between this
Letter Agreement and any provision in the Purchase Agreement.

1. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

2. FAA Approved Data for Operation at Reduced Thrust.

In connection with the engine derate function required for the Aircraft, Boeing
shall furnish to Customer, concurrently with Aircraft delivery, FAA approved
data to allow take-off and climb operations with engine thrust reduced by the
maximum extent allowed by the assumed temperature method, or any other method as
may be mutually agreed upon, and as permitted by FAA policy at time of delivery
of the Aircraft. Thrust reduction data based on the assumed temperature method
shall be contained in the Airplane Flight Manual for the Aircraft.

3. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

4. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 3427

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] Technical Matters

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

6-1162-NIW-2015

 

5. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

6. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

7. Assignment.

The rights and obligations described in this Letter Agreement are provided to
Customer in consideration of Customer becoming the operator of the Aircraft and
can only be assigned, in whole or in part, pursuant to Article 9 of the AGTA as
amended by Letter Agreement No. 6-1162-IRS-0184.

8. Confidential Treatment.

Customer and Boeing understand that certain commercial and financial information
contained in this Letter Agreement are considered by Boeing and Customer as
confidential and are subject to the terms and conditions set forth in Letter
Agreement No. 6-1162-IRS-0182.

 

Very truly yours, THE BOEING COMPANY By  

/s/ Nobuko Wiles

Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this Date: February 19, 2010 UNITED AIR LINES, INC.

By  

/s/ Kathryn A. Mikells

Its  

Executive Vice President and Chief Financial Officer

 

P.A. No. 3427

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] Technical Matters

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

Attachment A to 6-1162-NIW-2015

 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO

A REQUEST FOR CONFIDENTIAL TREATMENT]

 

P.A. No. 3427

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] Technical Matters

BOEING / UNITED PROPRIETARY